                         IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO



JOSHI TECHNOLOGIES
INTERNATIONAL, INC.,

       Plaintiff,

v.                                                                   No. 2:15-cv-00467-KG-CG

CHI ENERGY, INC.,

       Defendant.

                ORDER SETTING A TELEPHONIC STATUS CONFERENCE

     IT IS HEREBY ORDERED that a status conference will be held by telephone on

THURSDAY, OCTOBR 18, 2018, AT 2:00 PM. The parties shall call Judge Gonzales' Meet

Me line at 505-348-2354 to be connected to the proceedings. This line can only accommodate

up to five (5) telephone lines, including the Courts; if the parties anticipate that they will

exceed this capacity, they must contact the Court immediately so that alternative arrangements

may be made.




                                              _______________________________
                                              UNITED STATES DISTRICT JUDGE
